Citation Nr: 0716656	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  04-11 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right hip 
condition, claimed as secondary to a service-connected left 
knee disabilities.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
condition, claimed as secondary to a service-connected left 
knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from May 2001 and January 2002 
rating decisions of the Department of Veterans Affairs' (VA) 
Regional Office (RO) in St. Petersburg, Florida, that denied 
the benefits sought on appeal.  

The Board notes that in an attachment to both his Notice of 
Disagreement VA Form 9, the veteran seeks an increased rating 
for his service-connected left knee disabilities, and also 
raises service connection claims for "certain diseases," 
such as peripheral neuropathy and a thyroid condition.  These 
issues have not been developed by the RO and are referred for 
clarification and appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is entitled to VCAA notice under 38 U.S.C.A. 
§5103(a) and 38 C.F.R. § 3.159(b).  VCAA notice must identify 
what medical and lay evidence is necessary in order to 
substantiate the claim, what information and evidence is to 
be provided by the claimant, what information and evidence is 
to be obtained by VA, and that the claimant should submit any 
pertinent evidence in his or her possession.  

While VCAA notice was sent to the veteran in November 2001, 
this notice is insufficient and no subsequent VCAA letters 
were issued.  The November 2001 letter is insufficient 
because it does not inform the veteran of what medical and 
lay evidence is necessary to substantiate his claims.  The 
veteran's claims regarding his right hip and right knee are 
for secondary service connection, and the letter does not set 
forth the requirements for a secondary service connection 
claim.  The veteran's right hip and right knee claims also 
require new and material evidence to reopen them and the 
November 2001 letter does not provide any information to the 
veteran about the standard for new or material evidence for 
claims such as his that were received on or after August 29, 
2001.  Additionally, in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the United States Court of Appeals for Veterans 
Claims established enhanced notice requirements for claims 
requiring new and material evidence. An appellant attempting 
to reopen a previously adjudicated claim must now be notified 
of the elements of his claim and of the definition of "new 
and material evidence." Furthermore, notice must be given of 
precisely what evidence would be necessary to reopen the 
claim, depending upon the basis of any previous denial of the 
claim.

Also, during the pendency of this appeal the Court issued 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which requires 
that notice be provided concerning the evaluation or the 
effective date that could be assigned should service 
connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Complaint notice is required in this regard as well.  

A review of the file additionally reveals there are private 
medical records to obtain.  In a December 2001 VA From 21-
4142 the veteran identified Anup K. Lahiry, M.D., as a 
physician who has treated him for his conditions on appeal.  
The RO requested records from Dr. Lahiry in December 2001 but 
the file indicates the mail was returned.  No follow up 
attempts were made to retrieve this evidence.  38 C.F.R. 
§ 3.159(c)(1) defines reasonable efforts in obtaining records 
outside the custody of the federal government as "an initial 
request for the records, and, if the records are not 
received, at least one follow-up request."  VA must again 
attempt to obtain these records.  An internet search finds a 
Dr. Anup K. Lahiry at the Longstreet Clinic, 725 Jesse Jewell 
Parkway, Suite 150, Gainesville, Georgia  30501.  

Further, it appears there may be VAMC treatment records 
necessary to adjudicate the veteran's claims.  In another VA 
Form 21-4142 from December 2001, the veteran indicated he 
received treatment at the VAMC in Gainesville, Florida 
between January 1990 and July 1992.  While there are VA 
treatment records for this time period in the claims file, 
they are from the VA outpatient facility in Orlando.  It 
appears the medical center in Gainesville is a separate 
facility and separate records may exist, possibly at a VA 
facility located in Gainesville, Georgia.  These documents, 
if they do exist, must be associated with the file. 

Finally, as the veteran claims entitlement to service 
connection for diabetes due to exposure to herbicides while 
clearing thick jungle foliage in Thailand, the veteran's 
representative contends the veteran's personnel records would 
be probative in this regard.  The Board agrees.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. §5103(a) 
and 38 C.F.R. § 3.159(b) for his right 
hip and right knee claims.  Provide the 
veteran with proper notice, under Kent v. 
Nicholson, 20 Vet. App. 1 (2006), of the 
unique character of the evidence required 
to reopen his previously adjudicated 
claims, as well as of the requirements 
for secondary service connection should 
these claims be reopened.  

Provide the veteran with proper notice of 
the information or evidence needed to 
establish a disability rating and/or 
effective date for all the claims on 
appeal pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  Contact the veteran and request that 
he provide any authorization forms 
necessary to allow the RO to obtain his 
recent private treatment records, to 
include records from all treatment 
provided by Anup K. Lahiry, M.D., and any 
other private treatment he has received 
since discharge related to his claims.  
The RO should then attempt to obtain 
those records. With regard to Dr. 
Lahiry's records, seek records from the 
Longstreet Clinic, 725 Jesse Jewell 
Parkway, Suite 150, Gainesville, Georgia  
30501.   Do not associate duplicate 
records with the file.

3.  Obtain and associate with the claims 
file any all records from the VAMC in 
Gainesville, Florida, or Gainesville, 
Georgia, if they exist.  Ask the veteran 
if he has received treatment from any 
other VA facility and obtain and 
associate with the claims file any such 
records.

4.  Obtain the veteran's entire personnel 
file and associate it with the claims 
file.  If the records indicate exposure 
to herbicides in service, schedule a VA 
examiner to review the veteran's claim 
for diabetes.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
especially service records, and offer 
comments and an opinion addressing 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the veteran's currently diagnosed 
diabetes had its onset during service or 
is causally related to active service in 
any other way.  Ask the examiner to 
provide this opinion without a physical 
examination of the veteran, unless the 
examiner determines such an examination 
is necessary to render the requested 
opinion.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claim.  If the claim remains denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



